DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1, ll. 22: the phrase “the printing” is suggested to be changed to -- printing --.
Claim 1, last line: the phrase “the electronic payment” is suggested to be changed to -- an electronic payment --.  Claims 2-4 are objected based on their dependency.  
Claim 3, ll. 2 and 3: the phrase “after the completion of the electronic payment processing” is suggested to be changed to -- after completion of an electronic payment processing --.
Claim 4, ll. 3 and 4: the phrase “the electronic payment processing” is suggested to be changed to -- an electronic payment processing --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “the registration information” is considered indefinite.  Is the “registration information” in line 18 considered the same as “the registered print data”?  Clarity is needed regarding this phrase.  Claims 2-4 are rejected based on their dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Pub 2017/0070638) in view of Sun (US Pub 2018/0213115) and Kobayashi (USP 7124094).

Re claim 1: Min teaches a method of controlling a printing system including an information processing apparatus, an electronic payment server, a cloud print server, and a printing apparatus, the method comprising: 
requesting, by the information processing apparatus, using information that is associated with print identification information regarding cloud printing, the cloud print server to perform an authentication (e.g. the terminal (140) creates a registration request that includes document data and user authentication information, which is described in ¶ [47] and [48].  The user authentication information is used to prompt an authentication function to occur on the document management server, which the function of authentication is explained in ¶ [49].  The print identification information is a barcode storing document ID information, location of the document data and a tenant ID, which is taught in ¶ [50] and [51].), and 

[0047] FIG. 4 is a flowchart illustrating the document data registration process performed between the document registrant terminal 140 and the document management server 110 according to the embodiment. The process illustrated in FIG. 4 starts at Step S100. At Step S101, the document registrant terminal 140 prepares the document data to be registered and the user authentication information. The user authentication information herein is a piece of information for authenticating the user of the document registrant terminal 140. The user authentication information is explained herein as being provided to the user of the document registrant terminal 140 in advance, and configured to the client application on the document registrant terminal 
[0048] At Step S102, the document registrant terminal 140 encrypts the information to be transmitted (document data and user authentication information) using an encryption technique such as secure sockets layer (SSL). At Step S103, the document registrant terminal 140 transmits the encrypted document data and user authentication information, together with a registration request, to the document management server 110. 
[0049] At Step S104, the document management server 110 receiving the registration request receives the encrypted document data and user authentication information, as well as the registration request, from the document registrant terminal 140. At Step S105, the document management server 110 decrypts the received information, acquiring the document data and the user authentication information thereby. At Step S106, the document management server 110 determines whether the user who is the transmitter of the request is a privileged user based on the decrypted user authentication information. At Step S106, if the document management server 110 determines that the user authentication information is authentic, and the user who is the transmitter is a privileged user (Yes), the process is shifted to Step S107. 
[0050] At Step S107, the document management server 110 creates a document ID for the document data for which the registration is requested, and stores the document data in a manner mapped with the created document ID. At Step S108, the document management server 110 generates a two-dimensional code image based on the document ID. 

[0051] FIG. 6 illustrates a data structure of a document management table managed in the document management server 110. In the example illustrated in FIG. 6, the document data for which the registration is requested is registered in the document management table in a manner mapped with a document ID, two-dimensional code information that is a digest value of the document ID, the location where the document data is stored, and a tenant ID that is used for the document data.


acquiring, by the information processing apparatus, the registration information regarding the cloud printing (e.g. the terminal receives the two dimensional code from the server that is used for printing from the server and distributes this two dimensional code to other user devices, which is taught in ¶ [32], [33], [56] and [57].); and 

[0032] (3) The document registrant then selects options for each of the privileging items that are to be enforced on the document, among those presented based on the privilege table, and re-generates a two-dimensional code image to be distributed, on the document registrant terminal 140. A user designates, for example, that only the multifunction peripheral installed in the "Sales Department" has the privilege to output a printout, from the candidates of the departments. (4) The document registrant then distributes the two-dimensional code image that is re-generated by the document registrant terminal 140 to the designated receiver terminal 190. 
[0033] When the designated receiver is to output a printout of the document data, (5) the designated receiver displays the received re-generated two-dimensional code image M on the display of the designated receiver terminal 190, and allows the multifunction peripheral 170 to read the two-dimensional code image M. (6) This operation causes the multifunction peripheral 170 to issue a request for the document data from the document management server 110, based on the re-generated two-dimensional code image, and (7) the document data is transmitted from the document management server 110 to the multifunction peripheral 170 as a result of determining whether an output is permitted. Permissibility of the output is determined based on the privilege information included in the re-generated two-dimensional code image. For example, assuming that the document registrant designates that only the multifunction peripheral installed in the "Sales Department" is privileged to make the output, the request is accepted if the document management server 110 manages an attribute indicating that the 

[0056] At Step S113, the document registrant terminal 140 receives a response to the registration request from the document management server 110. At Step S114, the document registrant terminal 140 determines whether the authentication has succeeded, based on the response. At Step S114, if the document registrant terminal 140 determines that the authentication has succeeded (Yes), the process is shifted to Step S115. 
[0057] At Step S115, the document registrant terminal 140 decrypts the two-dimensional code image and the privilege table. At Step S116, the document registrant terminal 140 analyzes the decrypted two-dimensional code image, and extracts information from the two-dimensional code image. At Step S117, the document registrant terminal 140 receives designation of users from the options of privileging items, based on the decrypted privilege table.

reading, by the printing apparatus, the registration information that is acquired by the information processing apparatus, performing the printing of the print data that is registered in the cloud print server based on the registration information (e.g. once of the devices that contains the two dimensional code displays this code for the MFP to read, which is taught in ¶ [32] and [33] above.  The MFP acquires the document data based on the scanned code and performs printing of the acquired document data, which is described in ¶ [33] above, [68] and [69].).  


[0069] At Step S215, the multifunction peripheral 170 decrypts the document data, and outputs the document data via the output unit 176 at Step S216, and the process is ended at Step S217. If the multifunction peripheral 170 determines that the receipt of the document data has failed at Step S214 (No), the process is directly branched to Step S217, and the process is ended. 

However, Min fails to specifically teach the features of requesting, by the information processing apparatus, using electronic payment identification information regarding an electronic payment service, the electronic payment server to perform an authentication; and 
acquiring, by the information processing apparatus, the registration information regarding the electronic payment service. 

However, this is well known in the art as evidenced by Sun.  Similar to the primary reference, Sun discloses printing a document from a server (same field of endeavor or reasonably pertinent to the problem).    
Sun teaches requesting, by the information processing apparatus, using electronic payment identification information regarding an electronic payment service, the electronic payment server to perform an authentication (e.g. the user device contains a program that is used to identify and access an online payment service to execute a payment process, which is described in ¶ [45].  The user can initiate the 

[0045] The control unit 26 executes the payment program 25a to achieve a payment instruction unit 26a that instructs the online payment service 50 to execute the payment.

[0103] The user can operate the user terminal 20 such that the capturing unit 23 in the user terminal 20 reads the two-dimensional code displayed in the display 32 in the MFP 30 at Step S109. As illustrated in FIG. 12, when the user terminal 20 is operated such that the two-dimensional code displayed in the display 32 is read by the capturing unit 23, the payment instruction unit 26a in the user terminal 20 reads the two-dimensional code displayed in the display 32 by the capturing unit 23 (Step S161). 
[0104] Next, the payment instruction unit 26a interprets the two-dimensional code read at Step S161 and transmits the payment code and the user ID indicated by this two-dimensional code to the online payment service 50 (Step S162).

[0105] Accordingly, the online payment service 50 replies the charge made to correspond to the payment code in the payment code management information 50c and the information on the bank account associated with the user ID in the user bank account information 50a to the user terminal 20 based on the payment code and the user ID transmitted from the user terminal 20 at Step S162 (Step S163). 
[0106] When the charge and the information on the bank account are transmitted from the online payment service 50, the payment instruction unit 26a in the user terminal 20 displays a payment screen 80 (see FIG. 13) to pay for the charge in the display 22 (Step S164).


[0111] Accordingly, only when the password transmitted from the user terminal 20 at Step S165 is correct, the online payment service 50 debits the charge made to correspond to the payment code transmitted from the user terminal 20 at Step S162 in the payment code management information 50c from the bank account associated with the user ID transmitted from the user terminal 20 at Step S162 in the user bank account information 50a among the bank accounts managed by the bank account management system 60 (Step S166). 

acquiring, by the information processing apparatus, the registration information regarding the electronic payment service (e.g. the invention discloses acquiring the payment code via the scanned barcode that is associated with the payment server, which is taught in ¶ [103]-[106] above.).
 	
However, the combination above fails to specifically teach the features of requesting, by the information processing apparatus, using information that is associated with the electronic payment identification information as print identification information regarding cloud printing, the cloud print server to perform an authentication, and registering, in the cloud print server, print data that is associated with the electronic payment service; and based on the registration information, requesting the electronic payment server that corresponds to the electronic payment service based on the registration information to perform the electronic payment.



Kobayashi teaches requesting, by the information processing apparatus, using information that is associated with the electronic payment identification information as print identification information regarding cloud printing, the cloud print server to perform an authentication (e.g. the master server is used to perform an authentication of the user, which is explained in col. 21, ll. 58-col. 22, ll. 3.  Since the Sun reference uses the user ID to correlate with the payment code to start the process of payment for a job, this is considered as information that is associated with the electronic payment ID information  as print identification information for printing.), and 

(139)    A user who wishes printing of text data operates printer client 40, and gives log-in request to master server 30 constituting service side system 1 (S11). Due to the log-in, a logical communication channel between master server 30 and printer client 40 is secured. 

(140)    Upon receipt of the log-in request, master server 30 checks correctness of the log-in request, and if it is correct, the master server 30 authenticates printer client 40 (S12), thus, the following procedures to be conducted by printer client 40 become feasible. The log-in request from a user registered in master server 30 as a utilizer of a print system or from the printer client is judged to be correct. Results of authentication are notified to printer client 40. 

registering, in the cloud print server, print data that is associated with the electronic payment service (e.g. the data server is used to register the text data that will 
	
(150)    After receiving the order data, the master server 30 collates a quotation ID code included in the order data with a quotation ID code of the quotation data kept therein, and further confirms whether the order is based on quotation data within a term of validity. Then, when the order is confirmed to be one placed by a correct user based on quotation within a term of validity, data storage location information and job ID are transmitted to printer client 40 (S19). 
(151)    Job ID is given as a peculiar value by master server 30 to print job whose quotation amount of money is approved by a user. 
(152)    Data storage location information is a value with which the printer client 40 specifies text data stored in data server 10. For example, when data server 10 controls and employs individual text data as one file in a file system that supports directory structure, it is possible to specify text data by means of IP address specifying data server 10 and of a path to the file corresponding to the text data, from many nodes existing on an internet. In the present embodiment, in this case, a code based on IP address and path is generated to be data storage location information. 
(153)    After receiving data storage location information and job ID, the printer client 40 accesses data server 10 based on the data storage location information (S20), and requests printing. Since the printer client 40 obtains IP address of data server 10 to access from data storage location information, it is possible for the printer client 40 to specify and access data server 10 that keeps desired text data in custody from plural data servers connected to internet INet (see FIG. 1)
 based on the registration information, requesting the electronic payment server that corresponds to the electronic payment service based on the registration information to perform the electronic payment (e.g. based on the job ID, the master server performs a payment charging process, which is described in col. 24, ll. 25-33.).

(163)    After receiving the results of printing, data server 10 terminates the print job specified by the job ID stated above, and transmits the notification of job end showing successful printing to master server 30 (S33). 
(164)    After receiving the notification of job end showing successful printing from data server 10, the master server 30 conducts the payment charging process (S33) based on the job ID mentioned above for printer client 40 that is an object of the accounting, and terminates the print job.

Hence, the prior art includes each limitation, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual elements combined in a single prior art reference. 

In combination, Min performs the same function as it does separately of a method of controlling a printing system including an information processing apparatus, an electronic payment server, a cloud print server, and a printing apparatus, the method comprising: requesting, by the information processing apparatus, using information that is associated with print identification information regarding cloud printing, the cloud print server to perform an authentication, and after the authentication by the cloud print server, registering, in the cloud print server, print data; acquiring, by the information processing apparatus, the registration information regarding the cloud printing; and reading, by the printing apparatus, the registration information that is acquired by the information processing apparatus, performing the printing of the print data that is registered in the cloud print server based on the registration information. 



In combination, Kobayashi performs the same function as it does separately of requesting, by the information processing apparatus, using information that is associated with the electronic payment identification information as print identification information regarding cloud printing, the cloud print server to perform an authentication, and registering, in the cloud print server, print data that is associated with the electronic payment service; and based on the registration information, requesting the electronic payment server that corresponds to the electronic payment service based on the registration information to perform the electronic payment. 

Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Min to include the feature of requesting, by the information processing apparatus, using electronic payment identification information regarding an electronic payment service, the electronic payment server to perform an authentication; 

The results of the combination would have been predictable and resulted in modifying the invention of Min, as modified by Sun, to include the feature of requesting, by the information processing apparatus, using information that is associated with the electronic payment identification information as print identification information regarding cloud printing, the cloud print server to perform an authentication, and registering, in the cloud print server, print data that is associated with the electronic payment service; and based on the registration information, requesting the electronic payment server that corresponds to the electronic payment service based on the registration information to perform the electronic payment, as discussed by Kobayashi, thereby appropriately charging an account based on the result of printing, as Kobayashi discloses in col. 2, ll. 55-col. 3, ll. 8. 

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed (or, for Pre-AIA  purposes, at the time the invention was made). 



Min discloses the method of controlling the printing system according to claim 1, wherein the registration information is a two-dimensional code (e.g. the system discloses a two dimensional code used to be stored in the server that is acquired by a terminal, which is taught in ¶ [25] and [26].).  

[0025] The document registrant terminal 140 is a mobile information terminal to be operated by a registrant who attempts to register a piece of document data to be distributed. The document registrant terminal 140 uploads a piece of retained document data to the document management server 110 in response to a user operation, and receives a two-dimensional code image issued in response to the uploading. The document registrant terminal 140 is typically configured as a mobile information terminal such as a tablet computer or a smart phone, but with no particular limitation, and may also be a desktop computer or a laptop computer. 
[0026] The issued two-dimensional code image or a re-generated two-dimensional code image, regenerated based on the issued two-dimensional code image in a manner described later, is transmitted to the document registrant terminal 140 of a designated receiver of the distribution, via a means such as an email. While explained in the embodiment is an example in which the two-dimensional code image is transmitted via an email, the way in which the two-dimensional code image is distributed is not particularly limited to an email. The document registrant terminal 140 has a function of displaying the distributed two-dimensional code image on the display, for example, and the user can present the received two-dimensional code image displayed on a designated receiver terminal 190 to the multifunction peripheral 170. Hereinafter, a mobile information terminal 140 of a designated receiver is referred to as a designated receiver terminal 190. A hardware configuration of the designated receiver terminal 190, which is illustrated in FIG. 10, will be explained later. 


However, Min fails to specifically teach the features of the method of controlling the printing system according to claim 1, wherein after the completion of the electronic payment processing by the electronic payment server, the printing of the print data is started by the printing apparatus.  
However, this is well known in the art as evidenced by Sun.  Similar to the primary reference, Sun discloses printing a document from a server (same field of endeavor or reasonably pertinent to the problem).    
Sun teaches wherein after the completion of the electronic payment processing by the electronic payment server, the printing of the print data is started by the printing apparatus (e.g. the invention discloses completing the payment process before printing data, which is taught in ¶ [115].).  

[0115] When the payment completion notification is transmitted from the computer 40 at Step S169, the image printing unit 38c in the MFP 30 executes an "operation of printing the image stored in the specific area in the storage unit 37 by the printer 34" (hereinafter referred to as "BoxToPrint") regarding the image 37b with the image ID made to correspond to the job ID indicated by this payment completion notification in the image management information 37c (Step S170). 
Therefore, in view of Sun, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein after the completion of the electronic payment processing by the electronic payment server, the printing of the print data is started by the printing apparatus, incorporated in the device of Min, in order 
    
Re claim 4: The teachings of Min in view of Sun and Kobayashi are applied to independent claim 1 above.
However, the combination above fails to specifically teach the features of the method of controlling the printing system according to claim 1, wherein after the completion of the printing of the print data by the printing apparatus, the electronic payment processing is executed by the electronic payment server.  
However, this is well known in the art as evidenced by Kobayashi.  Similar to the primary reference, Kobayashi discloses acquiring a print job from a server to print (same field of endeavor or reasonably pertinent to the problem).    
Kobayashi teaches wherein after the completion of the printing of the print data by the printing apparatus, the electronic payment processing is executed by the electronic payment server (e.g. based on the job ID, the master server performs a payment charging process after printing, which is described in col. 24, ll. 25-33 above.).
Therefore, in view of Kobayashi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein after the completion of the printing of the print data by the printing apparatus, the electronic payment processing is executed by the electronic payment server, incorporated in the device of Min, as modified by Sun, in order to ensure to an appropriate charge based on the result of printing, which improves payment processing (as stated in col. 24, ll. 45-61).  


Re claim 5: Min discloses a non-transitory computer-readable storage medium storing a program for causing a computer in an information processing apparatus coupled to an electronic payment server and a cloud print server to implement functions, the program causing the computer in the information processing apparatus to implement functions comprising: 

requesting, using information that is print identification information regarding cloud printing, the cloud print server to perform an authentication, and after the authentication (e.g. the terminal (140) creates a registration request that includes document data and user authentication information, which is described in ¶ [47] and [48] above.  The user authentication information is used to prompt an authentication function to occur on the document management server, which the function of authentication is explained in ¶ [49] above.  The print identification information is a barcode storing document ID information, location of the document data and a tenant ID, which is taught in ¶ [50] and [51] above.), and 
registering print data (e.g. after authenticating the user, the document management server registers the decrypted data, which is explained in ¶ [49] and [50] above.); 
storing the registration information regarding the cloud printing (e.g. the terminal receives the two dimensional code from the server that is used for printing from the server and distributes this two dimensional code to other user devices, which is taught 
outputting the registration information (e.g. once of the devices that contains the two dimensional code displays this code for the MFP to read, which is taught in ¶ [32] and [33] above.  The MFP acquires the document data based on the scanned code and performs printing of the acquired document data, which is described in ¶ [33], [68] and [69] above.).  

However, Min fails to specifically teach the features of requesting, using electronic payment identification information regarding an electronic payment service, the electronic payment server to perform an authentication. 

However, this is well known in the art as evidenced by Sun.  Similar to the primary reference, Sun discloses printing a document from a server (same field of endeavor or reasonably pertinent to the problem).    
Sun teaches requesting, using electronic payment identification information regarding an electronic payment service, the electronic payment server to perform an authentication (e.g. the user device contains a program that is used to identify and access an online payment service to execute a payment process, which is described in ¶ [45] above.  The user can initiate the payment process and have the payment server authenticate the user before a payment is completed, which is shown in figure 12 and described in ¶ [103]-[106], [110] and [111] above.).

However, the combination above fails to specifically teach the features of requesting, using information that is associated with the electronic payment identification information as print identification information regarding cloud printing, the cloud print server to perform an authentication, and registering print data that is associated with the electronic payment service; storing the registration information regarding the electronic payment service.

However, this is well known in the art as evidenced by Kobayashi.  Similar to the primary reference, Kobayashi discloses acquiring a print job from a server to print (same field of endeavor or reasonably pertinent to the problem).    
Kobayashi teaches requesting, using information that is associated with the electronic payment identification information as print identification information regarding cloud printing, the cloud print server to perform an authentication (e.g. the master server is used to perform an authentication of the user, which is explained in col. 21, ll. 58-col. 22, ll. 3 above.  Since the Sun reference uses the user ID to correlate with the payment code to start the process of payment for a job, this is considered as information that is associated with the electronic payment ID information  as print identification information for printing.), and 
registering print data that is associated with the electronic payment service; storing the registration information regarding the electronic payment service (e.g. the data server is used to register the text data that will be printed after conversion as well as a job ID, which is described in col. 23, ll. 5-39.  In addition, the print client is used to 
	
(150)    After receiving the order data, the master server 30 collates a quotation ID code included in the order data with a quotation ID code of the quotation data kept therein, and further confirms whether the order is based on quotation data within a term of validity. Then, when the order is confirmed to be one placed by a correct user based on quotation within a term of validity, data storage location information and job ID are transmitted to printer client 40 (S19). 
(151)    Job ID is given as a peculiar value by master server 30 to print job whose quotation amount of money is approved by a user. 
(152)    Data storage location information is a value with which the printer client 40 specifies text data stored in data server 10. For example, when data server 10 controls and employs individual text data as one file in a file system that supports directory structure, it is possible to specify text data by means of IP address specifying data server 10 and of a path to the file corresponding to the text data, from many nodes existing on an internet. In the present embodiment, in this case, a code based on IP address and path is generated to be data storage location information. 
(153)    After receiving data storage location information and job ID, the printer client 40 accesses data server 10 based on the data storage location information (S20), and requests printing. Since the printer client 40 obtains IP address of data server 10 to access from data storage location information, it is possible for the printer client 40 to specify and access data server 10 that keeps desired text data in custody from plural data servers connected to internet INet (see FIG. 1)

Hence, the prior art includes each limitation, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual elements combined in a single prior art reference. 

In combination, Min performs the same function as it does separately of a non-transitory computer-readable storage medium storing a program for causing a computer in an information processing apparatus coupled to an electronic payment server and a cloud print server to implement functions, the program causing the computer in the information processing apparatus to implement functions comprising: requesting, using information that is print identification information regarding cloud printing, the cloud print server to perform an authentication, and after the authentication, and registering print data; storing the registration information regarding the cloud printing; and outputting the registration information. 

In combination, Sun performs the same function as it does separately of requesting, using electronic payment identification information regarding an electronic payment service, the electronic payment server to perform an authentication. 

In combination, Kobayashi performs the same function as it does separately of requesting, using information that is associated with the electronic payment identification information as print identification information regarding cloud printing, the cloud print server to perform an authentication, and registering print data that is associated with the electronic payment service; storing the registration information regarding the electronic payment service. 


The results of the combination would have been predictable and resulted in modifying the invention of Min to include the feature of requesting, using electronic payment identification information regarding an electronic payment service, the electronic payment server to perform an authentication, as discussed by Sun, thereby providing a direct charge of a user account to the MFP, which reduces the labor costs and improves safe reception of the charge, as Sun discloses in ¶ [117]. 

The results of the combination would have been predictable and resulted in modifying the invention of Min, as modified by Sun, to include the features of requesting, using information that is associated with the electronic payment identification information as print identification information regarding cloud printing, the cloud print server to perform an authentication, and registering print data that is associated with the electronic payment service; storing the registration information regarding the electronic payment service, as discussed by Kobayashi, thereby appropriately charging an account based on the result of printing, as Kobayashi discloses in col. 2, ll. 55-col. 3, ll. 8. 

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed (or, for Pre-AIA  purposes, at the time the invention was made). 

Re claim 6: The teachings of Min in view of Sun and Kobayashi are applied to independent claim 5 above. 
Min discloses the non-transitory computer-readable storage medium storing the program according to claim 5, wherein the registration information is a two-dimensional code (e.g. the system discloses a two dimensional code used to be stored in the server that is acquired by a terminal, which is taught in ¶ [25] and [26] above.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kishida and Tanaka teaches communicating with a server for cloud printing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672